DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: an embodiment of a WPT receiver coupled to a tuner and rectifier device shown in Fig. 2.  (paragraphs [0025]-[0028] of Applicant’s published application).
Species II: another embodiment of a WPT receiver coupled to a tuner and rectifier device shown in Figs. 3 and 5, with the tuning and rectification apparatus comprises a single inductor, and four switches, and an output capacitor representing an energy buffer.  The switches are used to control the charging and discharging of the inductor by connecting the inductor either to the receiver resonant circuit or to the energy buffer or between both of them.  The apparatus includes a switch controlling circuit that senses one or more circuit parameters from the receiver resonant tank and produces the drive gating signals of the four switches.  (paragraphs [0029]-[0032] and [0037] of Applicant’s published application).
Species III: another embodiment of a WPT receiver coupled to a tuner and rectifier device shown in Fig. 4, with the tuning, rectification apparatus comprising a single inductor, and four switches, and two output capacitors representing the energy buffer network.  The switch controls the charging of the inductor from the receiver resonant tank while switches controls the de-energization of inductor whereas the energy is rectified to one of the output capacitors.  A switch controlling circuit that senses one or more circuit parameters from the receiver resonant tank and respond by selectively switch accordingly through the drive gating signals.  (paragraphs [0033]-
Species IV: another embodiment of a WPT receiver coupled to a tuner and rectifier device shown in Fig. 9, related to automatic tuning and regulation.  (paragraph [0040] of Applicant’s published application).

If applicant elects Species II, then applicant must also elect one of the following groups:
IIa: an embodiment of a WPT receiver coupled to a tuner and rectifier device  with an embodiment of a switch controlling circuit, as shown in Fig.3 (paragraphs [0029]-[0032] of Applicant’s published application).
IIb: an embodiment of a WPT receiver coupled to a tuner and rectifier device  with an embodiment of a switch controlling circuit comprising a phase detector, low-pass filter, error amplifier (EA), phase locked loop (PLL), comparator and gating block, as shown in Fig. 5 (paragraph [0037] of Applicant’s published application).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Species I-IV for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species 
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836 
26 June 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836